Citation Nr: 0828382	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-41 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for alcohol dependence.  However, in his December 
2005 VA Form 9, the veteran stated that he was only appealing 
the issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, a skin disorder, and PTSD.  As such, 
the veteran has not filed a substantive appeal for the issue 
of service connection for alcohol dependence. See 38 C.F.R. § 
20.202. Accordingly, that issue no longer remains in 
appellate status and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a 
diagnosis of bilateral hearing loss.

3.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.

4.  A skin disorder has not been shown to be causally or 
etiologically related to his military service, including 
herbicide exposure.

5.  The veteran has not been not shown to have engaged in 
combat with the enemy or to have been a prisoner of war (POW) 
during his period of service.

6.  The veteran has not been shown to have PTSD that is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111,  1112, 1113, 
1131, 1137, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  A skin disorder was not incurred in active service and is 
not due to Agent Orange exposure in service. 38 U.S.C.A. §§ 
101(16), 1101, 1110, 1112, 1113, 1116, (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the veteran with notice in 
January 2005 prior to the initial decision on the claims in 
May 2005.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the January 2005 letter stated 
that the evidence must show that that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The letter also 
indicated that VA needed the specific details of the 
stressful incident(s) in service that resulted in his claimed 
PTSD.  Additionally, the December 2005 statement of the case 
(SOC) notified the appellant of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the January 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
was requesting all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the January 2005 letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for bilateral hearing loss, tinnitus, a skin 
disorder, and PTSD. Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service personnel 
records and service medical records as well as all available 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file, to include private medical records.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for bilateral hearing loss, tinnitus, a 
skin disorder, and PTSD.  Under the law, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for bilateral hearing loss, 
tinnitus, a skin disorder, and PTSD because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained, the veteran has not been shown to have had a 
disease, injury, or event, including a verified stressor, 
during active military service.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary.  Moreover, the veteran 
has not even been shown to have a current diagnosis of 
bilateral hearing loss, and as such, there is no current 
disorder that could be related to service.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  


I.  Bilateral Hearing Loss 

Sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Impaired hearing is considered a disability 
for VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran's service personnel records indicate that his 
military occupational specialties (MOS) were a cook and a 
water craft operator.  

The veteran's service medical records indicate that he was 
afforded a pre-induction examination in January 1967.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)

5 (10)
LEFT
-10 (5)
5 (15)
-5 (5)

15 (20)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The clinical evaluation in January 1967 also found the 
veteran's ears and drums to be normal, and he denied having a 
medical history of ear trouble and hearing loss.

The veteran was subsequently afforded an induction 
examination in January 1968, which also found his ears and 
drums to be normal.  He once again denied having medical 
history of ear trouble and hearing loss.  On the authorized 
audiological evaluation in January 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60

80
LEFT
40
35
35

55

However, the examining physician also recorded a different 
set of results below these findings.  The second set of 
audiometric results was recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

30
LEFT
0
0
0

35

There was no explanation for the large discrepancy between 
the two sets of audiometric results documented in the January 
1968 induction report.   

The veteran was later provided a separation examination in 
January 1970 at which time his ears and drums were still 
found to be normal.  He further denied having a medical 
history of ear trouble or hearing loss.  There were no 
audiometer results listed, but whisper test results were 
recorded as 15/15 bilaterally.  

The veteran was subsequently afforded an examination in 
December 1974 in connection with his Army Reserve duty.  The 
veteran's ear and drums were normal, and he denied having a 
medical history of ear trouble and hearing loss.   An 
audiological examination showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

20
LEFT
5
0
5

50+

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss.  The medical evidence of record does not show 
the veteran to have a current diagnosis of hearing loss.  In 
this regard, there is no post-service medical evidence of 
record indicating that the veteran was ever treated for or 
diagnosed with bilateral hearing loss.  Indeed, there are no 
recent audiogram reports documenting the veteran as having 
hearing loss pursuant to 38 C.F.R. § 3.385.    VA medical 
records dated in April 2005 noted that the veteran had a past 
medical history of hearing loss, but there was no indication 
that he had a current diagnosis.  Nor did the treating 
physician provide any audiometric results.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for bilateral 
hearing loss.


II. Tinnitus 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  In 
fact, he did not seek treatment for tinnitus until many 
decades following his separation from service.  Therefore, 
the Board finds that tinnitus did not manifest in service or 
for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of tinnitus is itself evidence which tends to show 
that tinnitus did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
have currently have tinnitus that is related to his military 
service.  VA medical records dated in April 2005 do indicate 
that he has a past medical history of tinnitus.  The Board 
also acknowledges that the veteran is competent to give 
evidence about what he experienced; i.e., he is competent to 
report that he has experienced ringing in his ears. See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Nevertheless, as 
discussed above, the medical evidence does not show that 
there was an event, disease, or injury in service to which a 
current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Therefore, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinnitus is not warranted.


III.  Skin Disorder 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 
3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a skin 
disorder.  The veteran's service personnel records do show 
that he served in Vietnam from January 1969 to January 1970, 
and he was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.   However, the veteran does not have a 
disability that is shown to be associated with Agent Orange 
exposure.   In this regard, the Board notes that the 
veteran's treatment records show him as having been diagnosed 
with rosacea, which is not listed among the disorders for 
which a presumption based on herbicide exposure is warranted 
under § 3.309(e).  Therefore, the Board finds that the 
veteran is not entitled to service connection under the 
presumptive provisions in the law regarding diseases due to 
herbicide exposure.

In addition, the Board finds that the veteran is not entitled 
to service connection for a skin disorder on a direct basis.  
His service medical records are negative for any complaints, 
treatment, or diagnosis of a skin disorder.  In fact, his 
January 1970 separation examination found his skin to be 
normal, and he denied having a medical history of skin 
diseases.  Moreover, the medical evidence shows that he did 
not seek treatment immediately following his separation from 
service or for many decades thereafter.  The Board finds this 
gap in time significant, and, as noted above with regard to 
the claim for service connection for tinnitus, it weighs 
against the existence of a link between the veteran's skin 
disorder and his military service. Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that a skin disorder did not manifest during 
service or for many years thereafter.

In addition to the lack of evidence establishing that a skin 
disorder manifested during service, the medical evidence does 
not show that the veteran currently has such a disorder that 
is related to his military service.  There is no medical 
evidence of record that links any current disorder to a 
disease or injury in service. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, supra.  Indeed, the veteran has not identified or 
submitted any medical evidence to support his contention that 
he has a current skin disorder that is related to his 
military service.  Therefore, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a skin disorder is not warranted.


IV.  PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony. Cohen v. Brown, 10 Vet. 
App. 128 (1997). Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by his service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialty as a cook and a water craft operator.  There is no 
indication that he was assigned to or participated in combat 
duties.  Nor do his available service records show that he 
received any awards or decorations indicative of combat 
service, such as a Bronze Star with V Device or Purple Heart.  
The Board does acknowledge that the veteran was awarded the 
Vietnam Service Medal, the Vietnam Campaign Medal, the 
National Defense Service Medal, and two Overseas Bars.  
However, these awards are not indicative of combat.  As such, 
the Board finds that the veteran is not shown to have engaged 
in combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  In a June 2005 PTSD 
Questionnaire, the veteran reported that there was an 
incident in a demilitarized zone near the Dong Ha river in 
1969, but he did not provide specific details regarding the 
incident, despite the notice discussed above that informed 
him that such information was necessary to substantiate his 
claim.  Indeed, there is not even any indication as to the 
type of event that allegedly occurred.  The veteran has 
provided nothing more than a general assertion so that an 
attempt at verifying his stressor could not be made.  As 
such, VA is unable to verify the veteran's claimed in-service 
stressor, and his lay testimony is insufficient, standing 
alone, to establish service connection. Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).

Based on the foregoing, the Board concludes that the 
veteran's claimed in-service stressor has not been verified.  
Thus, because none of the veteran's diagnoses of PTSD were 
based upon a verified in-service stressor, the claim for 
service connection for PTSD must be denied.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder, to include as due to 
herbicide exposure is denied.

Service connection for PTSD is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


